DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2017/032562 05/12/2017, PCT/US2017/032562 claims priority to US Provisional Application 62/336,388 filed on 05/13/2016. This application has published as US 20190209492. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 15 2022 has been entered.
 
Status of the Claims
Claim(s) 16-19, 21-27 and 30-36 is/are pending in this application and are under examination as they are directed to the elected species as follows:
The compound
    PNG
    media_image1.png
    139
    230
    media_image1.png
    Greyscale
where X is O, Y is O, R is H, each of R1, R2 and R3 independently is methyl, R4 is H, and n is 3. 
More specifically, the elected species is CAS Registry Number 1083079-42-8

    PNG
    media_image2.png
    130
    385
    media_image2.png
    Greyscale
, see claims 27 and 36.
This compound has been identified as Antroquinonol, see Ho et al. Table 1.1 This elected species will be referred to in this office action as compound 1.
The species of lung cancer elected is advanced lung cancer, also known as stage IV lung cancer.  
In the claim amendments of Feb 15, 2022, Claim 16 was amended to (1) selecting for treatment an individual who has advanced stage lung cancer and KRAS positive and (2) administering to said individual a therapeutically effective amount of the claimed compound of claim 16.

Information Disclosure Statements
 At this time, an information disclosure statement has NOT been filed.  
Response to Arguments
Applicant's amendments and arguments filed Feb 15 2022 have been fully considered but they are fully not persuasive, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21-27, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0071426 A1 in view of US 20150025135A1 (published Jan 22, 2015).  
It is pointed out, with regard to the limitation of amended claim 16, “(1) selecting for treatment an individual who has advanced stage lung cancer . . . .”, Example 7 of US Pub ‘426 anticipates this limitation where in paragraph 197, it states the “Criteria in Patients in Stage IV Non-Small Lung Carcinoma (NSCLC)”. Stage IV is the most advanced stage of the four stages of cancer and the criteria for these patients teaches the selection of these patients for treatment. 
Regarding claim 16 and the treatment of an individual with advanced stage lung cancer (where the individual selected for treatment has advanced stage lung cancer) with the elected species of cyclohexenone, compound 1, US Pub ‘426 teaches a method for the treatment of advanced stage lung cancer (see abstract), in a clinical study for the treatment of advanced stage lung cancer, see Example 7, starting at paragraph 194.  
With regard to the limitation of amended claim 16, “(1) selecting for treatment an individual who has advanced stage lung cancer . . . .”, Example 7 of US Pub ‘426 teaches this limitation where in paragraph 197, it states the “Criteria in Patients in Stage IV Non-Small Lung Carcinoma (NSCLC)”. Stage IV is the most advanced stage of the four stages of cancer and the criteria for these patients teaches the selection of these patients for treatment. 
US Pub ‘426 identifies compound 1 in paragraph 51 as Antroquinonol™, which is identical to the elected species of compound of the claimed invention. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

US Pub 426 does not explicitly recite the selection of a lung cancer patient who is KRAS positive. Regarding claim 16, and the treatment of a patient with lung cancer and positive for KRAS, US Pub ‘135 teaches the cytotoxic effects of Compound 1 correlate with the presence of Ras mutations, cell lines derived from human lung cancer (A549 and H838), see paragraph 154. Further, US Pub ‘135 teaches that:
Activating mutations in Ras, especially K-Ras, frequently occur in human cancers. Thus, targeting Ras is a promising strategy for treating cancer. Based on the biochemical characterization and molecular docking analysis, the cyclohexenone compounds provided herein (e.g., Compound 1) inhibit Ras processing via inhibition of the enzyme farnesyltransferase, ultimately resulting in cell death. See paragraph 27.

US Pub ‘135 teaches its compound 1 is the same as the claimed invention’s compound 1, see claim 20, reproduced below.

    PNG
    media_image4.png
    144
    329
    media_image4.png
    Greyscale

It is noted that US Pub ‘135 discloses that Compound 1 inhibits Ras processing in A549, and H838 lung cancer cell lines, see paragraph 15, Figures 2A-C. 
US Pub ‘135 discloses that its FIG. 3A-C show illustrative effective results of Compound 1 inhibiting the prenylation activity of farnesyltransferase in vitro and competes with FPP within cells, see paragraph 16.
US Pub ‘135 discloses FIG. 6 shows illustrative correlation between the cytotoxic activity of Compound 1 with protein levels of Ras and EGFR in cancer cell lines, see paragraph 19.
Accordingly, US Pub ‘135 discloses the association of KRAS oncogene with human subjects, that would include the claimed subjects suffering from advanced lung cancer as per claim 16.  US Pub ‘135 discloses the effectiveness of Compound 1 against Ras processing, especially with inhibiting the prenylation activity of farnesyltransferase, where such inhibition activity would be upstream of the activation of Ras proteins in cancer cells.  Accordingly, one of ordinary skill in the art would have reasonable expectation of success in treating KRAS positive lung cancer patients with compound 1 as claimed.
The rationale to support a finding of obviousness is combining prior art elements (known Compound 1 is used to treat advanced lung cancers and compound 1 is taught to target Ras mutations, including KRAS, especially those in cell lines derived from human lung cancer) according to known methods to yield predictable results.
Regarding claim 17 and the limitation of stage IV lung cancer, US Pub ‘426 teaches wherein said advanced stage lung cancer is non-small cell lung cancer stage IV "Criteria in Patients with Stage IV Non-Small Cell Lung Carcinoma (NSCLC)", see paragraph 197. 
Regarding claim 18 and the limitation of wherein said method improves or maintains the quality of life of said individual diagnosed with NSCLC stage IV, US Pub ‘426 teaches these limitations in paragraph 203, reproduced below.

    PNG
    media_image5.png
    186
    372
    media_image5.png
    Greyscale

Regarding claim 19 and the treatment of an individual with advanced stage lung cancer (where the individual selected for treatment has advanced stage lung cancer has failed at least two lines of anti-cancer therapy) with the elected species of cyclohexenone, compound 1, US Pub ‘426 teaches a method for the treatment of advanced stage lung cancer (see abstract), in a clinical study for the treatment of advanced stage lung cancer, see Example 7, starting at paragraph 194.  
With regard to claim 19, while not specifically reciting the limitation where the patient “has failed at least two lines of anti-cancer therapy,” US Pub ‘426 teaches treating advanced stage lung cancer with its cyclohexenone anti-cancer drugs, such as compound 1, see paragraph 41, referring to Examples 1-7. Types of lung cancers treated include relapsed and refractory lung cancers, Id
Regarding claims 21 and 30 and the limitations of pharmaceutically acceptable salt, metabolite, solvate or prodrug of the claimed compound of 16 (including the elected species of compound, administered parenterally or by injection), US Pub ‘426 teaches a method wherein its compound, or a pharmaceutically acceptable salt, metabolite, solvate or prodrug thereof, is administered parenterally or intravenously, see claim 16. 
Regarding claims 22 and 31, where the dose of the cyclohexenone compound (such as compound 1) is about 600 mg per day, US Pub ‘426 teaches doses of 2mg/kg of compound 1 (see Example 6) and 30 mg/kg (see Example 5). Given the average weight of humans is between 60.7kg to 80.7kg2, one of ordinary skill in the art would adjust the dose of compound 1 based on the doses of Examples 5 and 6 to predictably arrive at the dose claimed by claims 22 and 31. The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan.
Regarding claims 23 and 32 and the limitation of wherein said compound is isolated from Antrodia camphorate, US Pub ‘426 teaches its cyclohexenone compounds are isolated from Antrodia camphorate, see paragraph 52. 
Regarding claims 24-27 and 33-36, 
wherein R is a hydrogen or C(=O)CH3 (claims 24 and 33)
wherein R1 is a hydrogen or methyl (claims 25 and 34)
wherein R2 is a hydrogen or methyl (claims 26 and 35)
and wherein the compound is (claims 27 and 36)
    PNG
    media_image2.png
    130
    385
    media_image2.png
    Greyscale
, US Pub ‘426 teaches compound 1 in paragraph 51 as Antroquinonol™, which is identical to the elected species of compound of the claimed invention. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states that the '426 publication, although it discloses a general treatment for lung cancer, does not disclose nor teach the required step of "selecting for treatment an individual who has advanced stage lung cancer and is KRAS positive.
Pub '135 (1) does not disclose nor teach the selecting individual who is KRAS positive; and (2) even if it may be considered to show the relevant materials, the disclosure effective teaches away from the required step of selecting for treatment an individual who is KRAS positive for the following reasons. There is no reasonable expectation of success to reach the claimed methods.
First, there is no data or evidence in Pub '135 supporting the selecting individual who is KRAS positive; the data disclosed in Pub '135 is from H-Ras but NOT K-Ras as required in the claims. It can be clearly evidenced by that there is no discussion related to RAS/MARK pathway disclosed in Pub '135 while other Ras related pathways are disclosed and discussed. Referencing paragraphs 16, 152, etc. The Attorney response states that since there is no K-Ras related data disclosed in Pub '135, a skilled person in the art could not conclude a possible K-Ras patient selection but rather steering away based on H-Ras data to at most H-Ras patient selection 
Second, when considering the teaching from Pub '135 related to the effect of Ras mutation applying to Antroquinonol (i.e., compound 1 encompassed in the claims), a skilled person in the art would not consider requiring a patient selection of selecting for treatment an individual who is KRAS positive, if not been taught away.
Citing Example 7 of Pub ‘135, the Attorney response states that Ras gene status was considered but concluded to be insensitive to the treatment, see paragraph 154 of US Pub 135.
In response as per the rejection and Advisory Action, it is noted that US Pub 135 discloses "Activating mutations in Ras, especially K-Ras, frequently occur in human cancers," see paragraph 27, thus providing motivation to look towards KRAS mutations in cancer patients. 
In response to the first and second points of the above Attorney response, in particular the alleged insensitivity of Ras gene status to treatment, the targeting of KRAS is well-established in the art as per C.L. Ho et a. that teaches 
Activating mutations in Ras, especially K-Ras, frequently occur in human cancers. Thus, targeting Ras is a promising strategy for treating cancer. Based on the biochemical characterization and molecular docking analysis in this study, Antroquinonol [claimed compound 1] inhibits Ras and Rho processing via inhibition of the enzyme isoprenyltransferase activity, such as FTase and GGTase-I, ultimately resulting in cell death. See page 1013, column 1 bridging to column 2. 

CL Ho et al. explicitly provides a nexus between activating KRAS mutations in human cancers noting the targeting of Ras (based on the nexus of targeting Ras) for treating cancer, in particular with Antroquinonol [compound 1 as claimed].  As per US Pub 153, CL Ho et al. provides a nexus with in its next few lines as it points out the targeting of Ras in a strategy of treating cancer as Antroquinonol [compound 1 as claimed] inhibits both Ras and Rho processing via inhibition of the enzyme isoprenyltransferase activity, such as FTase and GGTase-I, ultimately resulting in cell death. 
The teachings of Ho reinforce those established those of the prima face case above, as Ho provides a nexus between Ras targeting, by identifying K-Ras activating mutations, with Antroquinonol [compound 1 as claimed], as it would be known to one of skill in the art to recognize the upstream inhibition action of Antroquinonol [compound 1 as claimed] upon FTase and GGTase-1 enzymes on Ras processing (inclusive of KRAS per CL-Ho et al.) to predictably arrive at the claimed invention. 
In response to the argument that Pub ‘135 teaches away in that there is no discussion related to RAS/MARK pathway disclosed in Pub '135, it is pointed out that US Pub ‘135 states “FIG. 1 shows exemplary results of Compound 1 stimulates ERK phosphorylation [i.e. RAS/MAPK]  in HepG2, A549, and H838 cell lines.”
Further as per the Advisory Action, US Pub 153 discloses a motivation to select a patient with the KRAS mutation as it is associated with cancers generally, see above. Additionally, Nygaard et al. The Prognostic Value of K RAS mutated plasma DNA in advanced non-small cell lung cancer (Lung Cancer. 2013 Mar;79(3):312-7) that discloses 43 out of its 246 advanced non-small cell lung cancer patients in its study presented with the KRAS mutation, see abstract. Nygaard discloses that with regard to overall survival of the patients, multivariate Cox regression analysis confirmed the independent prognostic value of plasma mutated KRAS , see abstract. Therefore based on the suggestion of US Pub 135 regarding KRAS's association with cancer (as evidenced by CL-Ho), and the teachings of Nygaard confirming prognostic value of plasma mutated KRAS in advanced non-small cell lung cancer, the claimed invention would be obvious to one of ordinary skill in the art.
With regard to Nygaard, the Attorney response states Nygaard concludes a patient selection may not be needed, or at least requires further investigation, as the prognostic value of pmKRAS are “contradictory” and “remains unsolved”.  The Attorney response argues it has provided unexpected results to overcome any lack of data per Nygaard.
	Initially, it is noted that Nygaard is noted for its evidentiary value and is not part of the rejection in of itself.  Further, despite questions Nygaard has regarding KRAS and its link to advanced NSCLC, it nonetheless provides a suggestion to one of ordinary skill in the art to look towards KRAS targeting with regard to advanced lung cancer. The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell. 
	Rather, “[e]vidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976),” see MPEP 2143.02 II. 
However, absent a showing true teaching away (or unexpected results) with regard to KRAS and advanced lung cancers, the lack of predictability as argued by Applicant does not overcome the prima facie of obviousness. 
Applicant argues it has surprisingly found that in KRAS mutant patients, the tumor progression free rate or the proportion of patients alive at 12 weeks was 3/14." Id., paragraph [0464]. However, without further elaboration as to what these results are, how the tumor progression free rate or patient survival rate was unexpected, this cannot overcome the prima facie case. See MPEP 716.02(a)-(g) for requirements of unexpected results in terms of scope of the claims and data and comparison to the closest prior art.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 16-19, 21-27 and 30-36  is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent 8309611 B2 in view of US 20150025135A1 (published Jan 22, 2015).
US Patent 8309611 B2 generally claims a method for the treatment of lung cancer comprising administering to a subject a therapeutically effective amount of a cyclohexenone compound having the structure

    PNG
    media_image6.png
    110
    166
    media_image6.png
    Greyscale

wherein X, Y, R, R1, R2,R3 and R4 are defined therein, with overlapping, if not identical scope.  The ‘611 patent teaches using the same compound 1 as per the claimed invention to treat lung cancer, see claim 17.
It is noted that the invention’s pending claims are directed to advanced stage lung cancer (such as stage IV lung cancer) where the subject is KRAS positive , while the claims of the ‘611 patent are directed to the broader category of “lung cancer.” 
With regard to the limitations of treating advanced stage lung cancer, similar to the ‘611 patent, US Pub ‘135 provides teachings to treat Stage IV lung cancer in patients with the same compound 1, see Example 7, paragraphs 194-200.
US Pub ‘135 teaches the cytotoxic effects of Compound 1 correlate with the presence of Ras mutations, cell lines derived from human lung cancer (A549 and H838), see paragraph 154. Further, US Pub ‘135 teaches that:
Activating mutations in Ras, especially K-Ras, frequently occur in human cancers. Thus, targeting Ras is a promising strategy for treating cancer. Based on the biochemical characterization and molecular docking analysis, the cyclohexenone compounds provided herein (e.g., Compound 1) inhibit Ras processing via inhibition of the enzyme farnesyltransferase, ultimately resulting in cell death. See paragraph 27.

US Pub ‘135 teaches its compound 1 is the same as the claimed invention’s compound 1, see claim 20, reproduced below.

    PNG
    media_image4.png
    144
    329
    media_image4.png
    Greyscale

With regard to claims 19 and 28, US Pub ‘135 teaches the treatment of KRAS positive lung cancer as noted above.
As such, the pending claims of the instant application are obvious in view of the cited prior art. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states that the claims of US Pub ‘426, that was issued as the ‘611 patent, does not apply to the instant claims as amended for the same reasons above. Applicant states that, this issue may be addressed in due course pending resolution of all other issues in the case, e.g., by submission of a suitable Terminal Disclaimer or other action as may be appropriate pending indication of allowance of the pending claims in this application.
As noted above, the Examiner has addressed the above novelty and obviousness rejections and therefore, the rejections in light of the ‘622 patent (based on US Pub 426) remain relevant in the obviousness type double patenting rejection.

Conclusion
In summary, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 Ho et al. Biomedicine & Pharmacotherapy Volume 68, Issue 8, October 2014, Pages 1007-1014 (Year: 2014)
        2 https://en.wikipedia.org/wiki/Human_body_weight